Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDMENT

 

THIS THIRD AMENDMENT (this “Amendment”) dated as of March 7, 2017 to the Credit
Agreement referenced below is by and among FIRST CHOICE ER, LLC, a Texas limited
liability company (the “Borrower”), ADEPTUS HEALTH LLC, a Delaware limited
liability company (“Holdings”), the Guarantors identified on the signature
pages hereto, the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., in its capacity as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H

 

A.                                    Certain credit facilities have been
extended to the Borrower pursuant to the Credit Agreement (as amended, modified,
supplemented, increased and extended from time to time, the “Credit Agreement”)
dated as of October 6, 2015 by and among the Borrower, the Guarantors identified
therein, the Lenders identified therein and the Administrative Agent.

 

B.                                    The Borrower has informed the
Administrative Agent that certain Events of Default identified on Schedule A
hereto (the “Acknowledged Events of Default”) have occurred and are continuing
or are anticipated to occur.

 

C.                                    The Borrower has requested that the
Lenders (i) waive the Acknowledged Events of Default and (ii) provide certain
additional extensions of credit under the Credit Agreement in the form of a
separate tranche of term loans in the aggregate principal amount of $7,500,000,
the proceeds of which shall be used to finance the short-term working capital
needs of the Borrower.

 

D.                                    Certain Lenders have agreed to provide
such additional extensions of credit, and the Lenders have agreed to (i) waive
the Acknowledged Events of Default and (ii) make certain amendments to the
Credit Agreement to permit such additional extensions of credit, in each case on
the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
herein but not otherwise defined herein shall have the meanings provided to such
terms in the Credit Agreement.

 

2.                                      Estoppel, Acknowledgement and
Reaffirmation.  The Loan Parties hereby acknowledge and agree that, as of
March 3, 2017, the Outstanding Amount of (i) the Term A-1 Loan was not less than
$117,187,500.00; (ii) the Incremental Term A-2 Loans was not less than
$14,812,500.00; (iii) the Revolving Loans was not less than $61,900,000.00 and
(iv) the L/C Obligations were not less than $13,099,818.94, each of which
amounts constitutes a valid and subsisting obligation of the Loan Parties to the
Lenders that is not subject to any credits, offsets, defenses, claims,
counterclaims or adjustments of any kind.  The Loan Parties hereby acknowledge
the Loan Parties’ obligations under the respective Loan Documents to which they
are party, reaffirm that each of the liens and security interests created and
granted in or pursuant to the Collateral Documents is valid and subsisting and
agree that this Amendment shall in no manner impair or otherwise adversely
affect such obligations, liens or security interests, except as explicitly set
forth herein.

 

--------------------------------------------------------------------------------


 

3.                                      Waiver of Acknowledged Events of
Default.  The Administrative Agent and the Lenders hereby waive the Acknowledged
Events of Default; provided that the foregoing waiver shall not be deemed to
modify or affect the obligations of the Loan Parties to comply with each and
every other obligation, covenant, duty or agreement under the Loan Documents and
all other instruments, documents and agreements issued, executed or delivered in
connection with the Loan Documents, in each case as amended.  This waiver is a
one-time waiver and shall not be construed to be a waiver of, or in any way
obligate the Administrative Agent or the Lenders to waive, any other Default or
Event of Default under the Credit Agreement and the other Loan Documents that
have occurred or that may occur from and after the date hereof.

 

4.                                      Bridge Loans.

 

(a)                                 The Borrower has requested, and the Lenders
identified as “Bridge Lenders” on the signature pages hereto (collectively, the
“Bridge Lenders”) have agreed to provide, a new class of Term Loans (the “Bridge
Loans”) established pursuant to a term loan facility in an aggregate principal
amount of $7,500,000 to be funded on the Bridge Loan Closing Date.

 

(b)                                 Each Bridge Lender agrees that the amount of
its Term Loan Commitment (the “Bridge Loan Commitments”) with respect to the
Bridge Loans shall be as set forth next to such Lender’s name on Schedule B
hereto.

 

(c)                                  Each Bridge Lender (i) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto and (ii) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Bridge Lender.

 

(d)                                 Each Bridge Lender agrees that (i) effective
on and at all times after the Bridge Loan Closing Date, such Bridge Lender will
be bound by all obligations of a Lender under the Credit Agreement and
(ii) subject to the terms and conditions set forth in this Amendment, on the
applicable dates, such Bridge Lender will fund Bridge Loans in Dollars to the
Administrative Agent for the account of the Borrower in an amount equal to such
Bridge Loan Commitment.  The Bridge Loan Commitments shall terminate on the
Bridge Loan Closing Date following the funding of the Bridge Loans in full.  For
the avoidance of doubt, any Person holding a Bridge Loan shall be deemed to be a
Lender under the Credit Agreement, and the Bridge Loans shall be deemed to be
Loans under the Credit Agreement.

 

(e)                                  Except as expressly set forth in the Credit
Agreement, as amended hereby, the terms of the Bridge Loans shall be identical
to the terms of the existing Term Loans.  References in the Credit Agreement to
Term Loans shall include, without limitation, the Bridge Loans, which shall be
deemed to be a separate tranche of Term Loans under the Credit Agreement.

 

5.                                      Amendments to Credit Agreement.  Subject
to the occurrence of the Bridge Loan Closing Date, the Credit Agreement is
hereby amended as follows:

 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended by deleting the following definitions in their entirety and
substituting the following therefor:

 

“Term Loans” means the Term A-1 Loans, the Bridge Loans and the Incremental Term
A-2 Loans.

 

2

--------------------------------------------------------------------------------


 

“Term Loan Commitment” means, each Term A-1 Commitment, each Bridge Loan
Commitment and each Incremental Term A-2 Commitment.

 

(b)                                 Section 1.01 of the Credit Agreement is
hereby amended by inserting in appropriate alphabetical order the following new
definitions:

 

“Bridge Lenders” means each Person with a Bridge Loan Commitment or that makes
or holds a Bridge Loan.

 

“Bridge Loans” means each Term Loan funded pursuant to the Bridge Loan
Commitments.

 

“Bridge Loan Closing Date” means March 7, 2017, the date of effectiveness of the
Third Amendment.

 

“Bridge Loan Commitment” means, as to each Bridge Lender, the obligation of such
Bridge Lender to make Bridge Loans to the Borrower in the aggregate principal
amount of $7,500,000, which shall be made on the Bridge Loan Closing Date,
subject to the terms and conditions of the Third Amendment.

 

“Bridge Loan Maturity Date” means March 31, 2017.

 

“Budget” means the budget prepared by the Borrower and delivered to the
Administrative Agent prior to the Bridge Loan Closing Date, as the same may be
amended or otherwise modified from time to time with the consent of the Required
Lenders.

 

“CRO” means a chief restructuring officer reasonably acceptable to the Lenders,
it being acknowledged that FTI Consulting shall be deemed to be acceptable to
the Lenders.

 

“CRO Scope” means the scope of the CRO’s engagement, which shall include
performing the day-to-day operational management of the Loan Parties, preserving
the working capital of the Loan Parties and reporting directly to the Borrower’s
board of directors.

 

“Required Bridge Lenders” means, at any time, Bridge Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all Bridge
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Bridge Lenders at any time.

 

“Third Amendment” means the Third Amendment to Credit Agreement dated as of
March 7, 2017.

 

(c)                                  The definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is hereby amended by adding the following
sentence to the end of such definition: “Notwithstanding anything to the
contrary contained in this definition, the Applicable Rate with respect to the
Bridge Loans shall be 10.0%.”

 

3

--------------------------------------------------------------------------------


 

(d)                                 Section 2.01 of the Credit Agreement is
hereby amended by deleting clause (b) in its entirety and substituting the
following therefor:

 

(b) Term Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term A-1 Loan”)
to the Borrower in Dollars on the Closing Date in an amount not to exceed such
Lender’s Term A-1 Loan Commitment.  Subject to the terms and conditions set
forth herein and in Incremental Amendment, each Incremental Term A-2 Lender
severally agrees to make Incremental Term A-2 Loans to the Borrower in Dollars
on the Initial Drawing Date and the Second Drawing Date, as the case may be, in
an amount not to exceed such Incremental Term A-2 Lender’s Incremental Term A-2
Commitment on such date.  Subject to the terms and conditions set forth herein
and in the Third Amendment, each Bridge Lender severally agrees to make its
portion of Bridge Loans to the Borrower in Dollars on the Bridge Loan Closing
Date in an amount not to exceed such Bridge Lender’s Bridge Loan Commitment. 
Amounts repaid on the Term Loans may not be reborrowed.  The Term A-1 Loan and
Term A-2 Loans may consist of Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein.  The Bridge Loans shall consist
of Base Rate Loans only notwithstanding anything to the contrary set forth
herein.

 

(e)                                  Section 2.05(a)(i) of the Credit Agreement
is hereby amended by adding the following sentence to the end of such section:
“Notwithstanding anything to the contrary set forth herein, until the Bridge
Loans have been repaid in full and all Bridge Loan Commitments have been
terminated, all voluntary prepayments of Loans shall be applied to the Bridge
Loans.”

 

(f)                                   Section 2.05(b)(iv) of the Credit
Agreement is hereby amended by deleting clauses (B) and (C) in their entirety
and substituting the following therefor:

 

(B)                               with respect to all amounts prepaid pursuant
to Section 2.05(b)(ii), (1) if the relevant Disposition is a Sale and Leaseback
Transaction with respect to a free-standing emergency medical care or hospital
facility acquired or developed after the Closing Date, then, first, to the
Bridge Loans, second, ratably to the L/C Borrowings and the Swing Line Loans,
third, to the outstanding Revolving Loans, and, fourth, to Cash Collateralize
the remaining L/C Obligations (in each case without a reduction in the Aggregate
Revolving Commitments) and (2) otherwise, first, to the Bridge Loans, second, to
the other Term Loans (to the remaining principal amortization payments in
inverse order of maturity), third, ratably to the L/C Borrowings and the Swing
Line Loans, fourth, to the outstanding Revolving Loans, and, fifth, to Cash
Collateralize the remaining L/C Obligations (in each case without a reduction in
the Aggregate Revolving Commitments); and

 

(C)                               with respect to all amounts prepaid pursuant
to Section 2.05(b)(iii), first, to the Bridge Loans, second, to the Term Loans
(to the remaining principal amortization payments in inverse order of maturity),
third, ratably to the L/C Borrowings and the Swing Line Loans, fourth, to the
outstanding Revolving Loans, and, fifth, to Cash Collateralize the remaining L/C
Obligations (in each case without a reduction in the Aggregate Revolving
Commitments).

 

(g)                                  Section 2.07(c) of the Credit Agreement is
hereby amended by inserting the words “(other than the Bridge Loans)”
immediately after the words “Term Loan” in such section.

 

4

--------------------------------------------------------------------------------


 

(h)                                 The following new clause (d) is hereby added
to Section 2.07 of the Credit Agreement:

 

(d)                                 Bridge Loans.  The Borrower shall repay the
outstanding amount principal amount of all Bridge Loans, together with all
interest accrued thereon, on the Bridge Loan Maturity Date.

 

(i)                                     The following new clause (c) is hereby
added to Section 2.09 of the Credit Agreement:

 

(c)                                  Bridge Loan Upfront Fee.  The Borrower
shall pay to the Administrative Agent, for the account of each Lender in
accordance with its Applicable Percentage, an upfront fee in an amount equal to
3.0% of the aggregate Bridge Loan Commitments (the “Bridge Loan Upfront Fee”),
which Bridge Loan Upfront Fee shall be fully-earned, non-refundable due and
payable as of the Bridge Loan Closing Date and shall be paid directly from the
proceeds of the Bridge Loans funded on the Bridge Loan Closing Date.

 

(j)                                    Section 6.11 of the Credit Agreement is
hereby amended by adding the following sentence to the end of such section:
“Until the Bridge Loans have been repaid in full and all Bridge Loan Commitments
have been terminated, the Loan Parties shall use the proceeds of the Bridge
Loans and the Collateral to pay only the expenses of the Loan Parties as
itemized in the Budget; provided that the foregoing shall not be construed as
limiting the Loan Parties’ right, subject to the other applicable terms and
conditions of the Loan Documents, to pay items not included in the Budget from
any sources other than extensions of credit made by the Lenders or the proceeds
of the Collateral, if any.”

 

(k)                                 The following new Section 6.20 is hereby
added to the Credit Agreement:

 

6.20                        Chief Restructuring Officer.  On or before the
Bridge Loan Closing Date, (i) retain the CRO to perform the services included in
the CRO Scope and (ii) vest the CRO with full operational authority and
managerial control to carry out the CRO Scope.

 

(l)                                     The following new Section 7.17 is hereby
added to the Credit Agreement:

 

7.17                        CRO Scope and Engagement.  At any time prior to the
repayment in full of the Bridge Loans and termination of all Bridge Loan
Commitments, (i) make any material change, limitation or revision to the CRO
Scope without the prior consent of the Administrative Agent or (ii) terminate
the CRO’s engagement without the prior written consent of the Administrative
Agent unless the CRO is immediately replaced with another chief restructuring
officer whose identity and scope of engagement are reasonably acceptable to the
Administrative Agent.

 

(m)                             Section 8.03 of the Credit Agreement is hereby
amended by deleting such section its entirety and substituting the following
therefor:

 

8.03                        Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

 

5

--------------------------------------------------------------------------------


 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Bridge Lenders (including fees, charges and disbursements of counsel to the
respective Bridge Lenders and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Bridge Loans, ratably among the Lenders in proportion to
the respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Bridge Loans ratably among the Bridge Lenders in proportion to
the respective amounts described in this clause Fourth payable to them;

 

Fifth, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders (excluding the Bridge Lenders) and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders (excluding the Bridge Lenders) and the L/C Issuer and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Fifth payable to them;

 

Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans (excluding the Bridge
Loans) and L/C Borrowings, ratably among the Lenders (excluding the Bridge
Lenders) and the L/C Issuer in proportion to the respective amounts described in
this clause Sixth payable to them;

 

Seventh, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans (excluding the Bridge Loans) and L/C Borrowings,
(b) payment of Obligations then owing under any Secured Hedge Agreements,
(c) payment of Obligations then owing under any Secured Cash Management
Agreements and (d) Cash Collateralize that portion of L/C Obligations comprised
of the aggregate undrawn amount of Letters of Credit, ratably among the Lenders
(excluding the Bridge Lenders), the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Seventh payable to them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Seventh above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

6

--------------------------------------------------------------------------------


 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

(n)                                 The following new clause (e) is hereby added
to Section 11.01 of the Credit Agreement:

 

(e)                                  unless also signed by the Required Bridge
Lenders, no amendment, waiver or consent shall (i) modify Sections 2.05(a)(i) or
2.05(b)(iv) to permit the prepayment of any Loans prior to the Bridge Loans,
(ii) modify or waive Section 2.05(b)(v), (iii) modify Section 4.02(d) or waive
any condition set forth therein or (iv) modify or waive Sections 6.11, 6.20 or
7.17.

 

6.                                      Conditions Precedent.  This Amendment
shall become effective as of the date hereof upon the satisfaction (or waiver by
the Administrative Agent) of the following conditions precedent:

 

(a)                                 receipt by the Administrative Agent of
counterparts of this Amendment executed by the Borrower, the Guarantors, each of
the Lenders (including without limitation each of the Bridge Lenders) and the
Administrative Agent;

 

(b)                                 receipt by the Administrative Agent of the
Budget in form and substance acceptable to the Administrative Agent and the
Lenders;

 

(c)                                  engagement of the CRO and receipt by the
Administrative Agent of a duly executed engagement letter between the Borrower
and the CRO in form and substance reasonably acceptable to the Administrative
Agent and the Lenders;

 

(d)                                 receipt by the Administrative Agent of a
duly executed waiver of all defaults and events of default existing under the
MPT Documents as of the Bridge Loan Closing Date;

 

(e)                                  receipt by the Administrative Agent of a
duly executed Joinder Agreement and all other items required under Section 6.13
of the Credit Agreement with respect to each of the New Subsidiaries.

 

(f)                                   receipt by the Administrative Agent of
opinions of legal counsel to the Loan Parties in form and substance reasonably
acceptable to the Administrative Agent, addressed to the Administrative Agent
and each Lender, dated as of the date hereof;

 

7

--------------------------------------------------------------------------------


 

(g)                                  receipt by the Administrative Agent of a
certificate of each Loan Party dated as of the date hereof signed by a
Responsible Officer of such Loan Party (A) certifying and attaching resolutions
adopted by the board of directors or equivalent governing body of such Loan
Party approving this Amendment and (B) in the case of the Borrower, certifying
that, both before and after giving effect to this Amendment, (1) the
representations and warranties of each Loan Party contained in Article V of the
Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and (2) no Default exists; and

 

(h)                                 receipt by the Administrative Agent and
Lenders of the Upfront Fee and any other fees required to be paid on or before
the date hereof in connection with this Amendment and the Bridge Loans.

 

7.                                      Release.  In consideration of the
Administrative Agent’s and the Lenders’ willingness to enter into this
Agreement, each of the Loan Parties hereby releases and forever discharges the
Administrative Agent, the Lenders and each of the Administrative Agent’s and the
Lenders’ predecessors, successors, assigns, officers, managers, directors,
employees, agents, attorneys, representatives, and affiliates (hereinafter all
of the above collectively referred to as the “Lender Group”), from any and all
claims, counterclaims, demands, damages, debts, suits, liabilities, actions and
causes of action of any nature whatsoever, in each case to the extent arising in
connection with the Loan Documents or any of the negotiations, activities,
events or circumstances arising out of or related to the Loan Documents through
the date of this Agreement, whether arising at law or in equity, whether known
or unknown, whether liability be direct or indirect, liquidated or unliquidated,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted, which any of the Loan Parties may have or claim to have
against any entity within the Lender Group.

 

8.                                      Amendment is a “Loan Document”.  This
Amendment is a Loan Document and all references to a “Loan Document” in the
Credit Agreement and the other Loan Documents (including, without limitation,
all such references in the representations and warranties in the Credit
Agreement and the other Loan Documents) shall be deemed to include this
Amendment.

 

9.                                      Representations and Warranties; No
Default.  Each Loan Party represents and warrants to the Administrative Agent
and each Lender that the Budget has been prepared by the Borrower and reflects
the Borrower’s good faith estimate of all necessary expenditures and that, after
giving effect to this Amendment, (a) the representations and warranties of each
Loan Party contained in Article V of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
(b) no Default exists, and (c) no event or circumstance exists or is expected to
occur prior to the Bridge Loan Maturity Date which would constitute a violation
of any of the terms of any MPT Document other than to the extent waived by MPT.

 

10.                               No Other Changes.  Except as modified hereby,
all of the terms and provisions of the Loan Documents shall remain in full force
and effect.

 

8

--------------------------------------------------------------------------------


 

11.                               Counterparts; Delivery.  This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of this Amendment by facsimile or other electronic imaging means
shall be effective as an original.

 

12.                               Recordation of the Bridge Loans.  Upon
execution and delivery hereof, the Administrative Agent will record the Bridge
Loans made by the Bridge Lenders in the Register.

 

13.                               FATCA.  For the avoidance of doubt and for
purposes of determining withholding Taxes imposed under FATCA, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Bridge Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

14.                               Amendment, Modification and Waiver.  This
Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

15.                               Governing Law.  This Amendment shall be deemed
to be a contract made under, and for all purposes shall be construed in
accordance with, the laws of the State of New York.

 

[SIGNATURE PAGES FOLLOW]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:

FIRST CHOICE ER, LLC, a Texas limited liability company

 

 

 

By:

/s/ Frank Williams

 

Name:

Frank Williams

 

Title:

Chief Financial Officer and Executive Vice President

 

 

GUARANTORS:

ADEPTUS HEALTH LLC

 

ADEPTUS HEALTH COLORADO HOLDINGS LLC

 

ADEPTUS HEALTH MANAGEMENT LLC

 

ADEPTUS HEALTH PHOENIX HOLDINGS LLC

 

ADEPTUS HEALTH VENTURES LLC

 

ADPT COLUMBUS HOLDINGS LLC

 

ADPT DFW HOLDINGS LLC

 

ADPT HOUSTON HOLDINGS LLC

 

ADPT NEW ORLEANS HOLDINGS LLC

 

ADPT NEW ORLEANS MANAGEMENT LLC

 

ADPT-AZ MPT HOLDINGS LLC

 

ADPT-AZ RE HOLDINGS LLC

 

ADPT-CO MPT HOLDINGS LLC

 

ADPT-CO RE HOLDINGS LLC

 

ADPT-COLUMBUS RE HOLDINGS LLC

 

ADPT-COLUMBUS MPT HOLDINGS LLC

 

ADPT-DFW MPT HOLDINGS LLC

 

ADPT-DFW RE HOLDINGS LLC

 

ADPT-HOUSTON MPT HOLDINGS LLC

 

ADPT-HOUSTON RE HOLDINGS LLC

 

ADPT-LA RE HOLDINGS LLC

 

ADPT-LA MPT HOLDINGS LLC

 

AJNH MEDICAL CENTER LLC

 

ALVIN MEDICAL CENTER LLC

 

AUSTIN BRODIE MEDICAL CENTER LLC

 

BRIAR FOREST-ELDRIDGE MEDICAL CENTER LLC

 

BRUSHY CREEK MEDICAL CENTER LLC

 

CENTER STREET DP MEDICAL CENTER LLC

 

CHANDLER GERMANN MEDICAL CENTER LLC

 

CINCO RANCH MEDICAL CENTER LLC

 

COLONIAL LAKES MEDICAL CENTER LLC

 

CONROE MEDICAL CENTER LLC

 

COPPERWOOD MEDICAL CENTER LLC

 

CREEKSIDE FOREST MEDICAL CENTER LLC

 

CULEBRA-TEZEL MEDICAL CENTER LLC

 

 

 

By:

/s/ Frank Williams

 

Name:

Frank Williams

 

Title:

Chief Financial Officer and Executive Vice President

 

Third Amendment

 

--------------------------------------------------------------------------------


 

 

DE ZAVALA MEDICAL CENTER LLC

 

EAGLES NEST MEDICAL CENTER LLC

 

EAST PFLUGERVILLE MEDICAL CENTER LLC

 

EAST RIVERSIDE MEDICAL CENTER LLC

 

ECC MANAGEMENT, LLC

 

FCER MANAGEMENT, LLC

 

FIRST TEXAS HOSPITAL CY-FAIR LLC

 

FRIENDSWOOD MEDICAL CENTER LLC

 

FTH HOUSTON PARTNERS LLC

 

GILBERT MEDICAL CENTER LLC

 

GLEANNLOCH FARMS MEDICAL CENTER LLC

 

GLENDALE MEDICAL CENTER LLC

 

GOODYEAR MEDICAL CENTER LLC

 

HELOTES MEDICAL CENTER LLC

 

HILLIARD MEDICAL CENTER LLC

 

HOUSTON 9520 JONES MEDICAL CENTER LLC

 

KATY ER CENTER LLC

 

KINGWOOD MEDICAL CENTER LLC

 

KUYKENDAHL MEDICAL CENTER LLC

 

LA PORTE MEDICAL CENTER LLC

 

LAKEWOOD FOREST MEDICAL CENTER LLC

 

LEAGUE CITY MEDICAL CENTER LLC

 

LEGACY TRAILS MEDICAL CENTER LLC

 

LOUETTA MEDICAL CENTER LLC

 

NATIONAL MEDICAL PROFESSIONALS OF ARIZONA LLC

 

OPFREE, LLC

 

OPFREE LICENSING LP

 

OPFREE RE INVESTMENTS, LTD.

 

PEARLAND PARKWAY MEDICAL CENTER LLC

 

PEARLAND SUNRISE MEDICAL CENTER LLC

 

PFLUGERVILLE MEDICAL CENTER LLC

 

POTRANCO MEDICAL CENTER LLC

 

PROVINCES MEDICAL CENTER LLC

 

ROSENBERG MEDICAL CENTER LLC

 

SAN ANTONIO NACOGDOCHES MEDICAL CENTER LLC

 

SIENNA PLANTATION MEDICAL CENTER LLC

 

SSH MEDICAL CENTER LLC

 

STERLING RIDGE MEDICAL CENTER LLC

 

SUMMERWOOD MEDICAL CENTER LLC

 

 

 

By:

/s/ Frank Williams

 

Name:

Frank Williams

 

Title:

Chief Financial Officer and Executive Vice President

 

Third Amendment

 

--------------------------------------------------------------------------------


 

 

VICTORY LAKES MEDICAL CENTER LLC

 

WATERSIDE MEDICAL CENTER LLC

 

WILDERNESS-HARDY OAK MEDICAL CENTER LLC

 

 

 

By:

/s/ Frank Williams

 

Name:

Frank Williams

 

Title:

Chief Financial Officer and Executive Vice President

 

Third Amendment

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ Priscilla Baker

 

Name: Priscilla Baker

 

Title: Assistant Vice President

 

Third Amendment

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Philip Raby

 

Name:

Philip M Raby

 

Title:

Senior Vice President

 

 

 

 

BANK OF MONTREAL

 

 

 

 

 

By:

/s/ Sue R Blazis

 

Name:

Sue R Blazis

 

Title:

Managing Director

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

By:

/s/ Samuel M. Ballesteros

 

Name:

Samuel M. Ballesteros

 

Title:

Senior Vice President

 

 

 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ J. Patrick Carrigan

 

Name:

J. Patrick Carrigan

 

Title:

Senior Vice President

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

By:

/s/ Jennifer Camp

 

Name:

Jennifer Camp

 

Title:

V.P.

 

 

 

RAYMOND JAMES BANK, N.A.

 

 

 

 

 

By:

/s/ Kathy Bennett

 

Name:

Kathy Bennett

 

Title:

SVP

 

 

 

 

LEGACY TEXAS BANK

 

 

 

 

 

By:

/s/ Spencer Sockwell

 

Name:

Spencer Sockwell

 

Title:

SVP, Mgr. Corp Healthcare Banking

 

Third Amendment

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

/s/ Thomas M. Manning

 

Name:

Thomas M. Manning

 

Title:

Authorized Signatory

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC

 

 

 

 

 

By:

/s/ Thomas M. Manning

 

Name:

Thomas M. Manning

 

Title:

Authorized Signatory

 

Third Amendment

 

--------------------------------------------------------------------------------


 

BRIDGE LENDERS:

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Philip Raby

 

Name:

Philip M. Raby

 

Title:

Senior Vice President

 

 

 

 

BANK OF MONTREAL

 

 

 

 

 

 

 

By:

/s/ Sue R Blazis

 

Name:

Sue R Blazis

 

Title:

Managing Director

 

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

 

 

By:

/s/ Jennifer Camp

 

Name:

Jennifer Camp

 

Title:

V.P.

 

 

 

 

RAYMOND JAMES BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Kathy Bennett

 

Name:

Kathy Bennett

 

Title:

SVP

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC

 

 

 

 

 

 

 

By:

/s/ Thomas M. Manning

 

Name:

Thomas M. Manning

 

Title:

Authorized Signatory

 

Third Amendment

 

--------------------------------------------------------------------------------


 

Schedule A

 

Acknowledged Events of Default

 

The following Events of Default have occurred and are continuing:

 

(1) an Event of Default under Section 8.01(b) of the Credit Agreement as a
result of the Loan Parties’ failure to comply with the financial covenants set
forth in Sections 7.11(a) (Consolidated Net Leverage Ratio),
7.11(b) (Consolidated Fixed Charge Coverage Ratio) and 7.11(c) (Minimum Non-MPT
Facility EBITDA) of the Credit Agreement, in each case, with respect to the
applicable period ended December 31, 2016;

 

(2) an Event of Default under Section 8.01(c) of the Credit Agreement as a
result of the Loan Parties’ failure to comply with Section 6.13 of the Credit
Agreement, prior to the date hereof, with respect to the following Material
Domestic Subsidiaries: ADPT Columbus Holdings LLC; ADPT-AZ MPT Holdings LLC;
ADPT-AZ RE Holdings LLC; ADPT-Columbus RE Holdings LLC; ADPT-Columbus MPT
Holdings LLC; ADPT-DFW MPT Holdings LLC; ADPT-DFW RE Holdings LLC; ADPT-Houston
MPT Holdings LLC; ADPT-Houston RE Holdings LLC; ADPT-LA RE Holdings LLC; ADPT-LA
MPT Holdings LLC; Chandler Germann Medical Center LLC; De Zavala Medical Center
LLC; East Riverside Medical Center LLC; Gilbert Medical Center LLC; Glendale
Medical Center LLC; Goodyear Medical Center LLC; Legacy Trails Medical Center
LLC; and Provinces Medical Center LLC (collectively, the “New Subsidiaries”);

 

(3) an Event of Default under Section 8.01(c) of the Credit Agreement as a
result of the Loan Parties’ failure to comply with Section 6.14(b) of the Credit
Agreement, prior to the date hereof, with respect to the acquisitions of the
following owned real property assets: (i) Grand & Bellaire, Richmond, TX owned
by OpFree RE Investments, LTD. (such property, the “Richmond Property”); (ii) SE
Corner of Gemini and I-71, Columbus, OH owned by OpFree RE Investments, LTD.;
and (iii) 1775 Hilliard-Rome Rd., Hilliard, OH owned by Hilliard Medical Center
LLC; and

 

(4) an Event of Default under Sections 8.01(a) and (c) of the Credit Agreement
as a result of the Loan Parties’ failure to comply with Sections 2.05(b)(ii) and
7.05 of the Credit Agreement with respect to the sale of the Richmond Property

 

The following Event of Default is anticipated to occur: an Event of Default
under Section 8.01(b) of the Credit Agreement as a result of the Loan Parties’
failure to comply with Section 6.01(a) of the Credit Agreement with respect to
fiscal year ended December 31, 2016.

 

The Events of Default identified on this Schedule A are the “Acknowledged Events
of Default”.

 

Third Amendment

 

--------------------------------------------------------------------------------


 

Schedule B

 

Bridge Loan Commitments

 

Bridge Lender

 

Bridge Loan Commitment

Bank of America, N.A.

 

$

4,280,700.06

Bank of Montreal

 

$

951,895.70

SunTrust Bank

 

$

0

Regions Bank

 

$

0

Fifth Third Bank

 

$

778,823.76

Raymond James Bank, N.A.

 

$

605,751.81

Legacy Texas Bank

 

$

0

Goldman Sachs Bank USA

 

$

0

Goldman Sachs Lending Partners LLC

 

$

882,828.67

 

Third Amendment

 

--------------------------------------------------------------------------------